Mr. Justice Wolf
delivered the opinion of the Court.
Section 350 of the Code of Criminal Procedure provides:
“An appeal is taken by filing with the clerk of the court in which the judgment or order appealed from is entered or filed, a notice stating the appeal from the same, and serving a copy thereof upon the attorney of the adverse party.”
*317Leaving a copy of the notice of an appeal on the desk of the prosecuting attorney, as sworn to by appellant, is not a compliance with the statute. The delivery must be personal or an impossibility of a' personal service or the like be shown, as set forth in section 351 of said Code. When a service is made the appellant is bound to show such service. Therefore, The People of Puerto Rico was justified in moving a dismissal.
As the transmitted record did not show a due service and the motion for correction is inadequate, the appeal must be dismissed.